DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 7/1/2021 has been entered.  Claims 7-8 and 10-20 have been cancelled.  Claims 21-27 are newly added.  Therefore, claims 1-6, 9, and 21-27 are pending in the current application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Specification:
The title has been amended to state the following:  "DISPLAY DEVICE COMPRISING A FIRST DISPLAY ELECTRODE, A FIRST ELECTRODE, AND AN INSULATING FILM INCLUDING AN INORGANIC INSULATING FILM AND AN ORGANIC INSULATING FILM"

End of examiner’s amendment.

Allowable Subject Matter
Claims 1-6, 9, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art does not disclose the display device of claim 1, in particular, a light shielding film overlapping with the peripheral region; a first display electrode between the insulating film and the alignment film in the display region and having a front surface in contact with the alignment film; and a first electrode between the insulating film and the alignment film in the peripheral region and having a front surface in contact with the alignment film, wherein the first electrode is supplied with an electric potential in the peripheral region, wherein each of the alignment film, the first display electrode, and the first electrode is formed on the insulating film, wherein a vertical distance from an upper surface of the insulating substrate to the front surface of the first electrode is longer than a vertical distance from the upper surface of the insulating substrate to the front surface of the first display electrode, wherein the insulating film includes a first region overlapping with the first electrode in the peripheral region, and a second region not overlapping with the first electrode in the peripheral region, wherein a thickness of the insulating film in the first region is greater than a thickness of the insulating film in the second region, wherein the insulating film includes an inorganic insulating film and an organic insulating film, and wherein, of the organic insulating film, a thickness of the 
The prior art does not disclose the display device of claim 21, in particular, a light shielding film overlapping with the peripheral region; a first display electrode between the insulating film and the alignment film in the display region and having a front surface in contact with the alignment film; a first electrode between the insulating film and the alignment film in the peripheral region and having a front surface in contact with the alignment film; a second display electrode between the first display electrode and the insulating substrate; and a first metal wiring in contact with the second display electrode, wherein the first electrode is supplied with an electric potential in the peripheral region, wherein each of the alignment film, the first display electrode, and the first electrode is formed on the insulating film, wherein a vertical distance from an upper surface of the insulating substrate to the front surface of the first electrode is longer than a vertical distance from the upper surface of the insulating . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Onuma (U.S. 2016/0187706), Sato (U.S. 2016/0139470), Asozu et al. (U.S. 2016/0091764), and Moriwaki (U.S. 2015/0131041) discloses a display device comprising a first electrode and a first display electrode but fail to disclose all the combination of features as recited in the claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871